DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8,11-13,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Application 2016/0192395, hereinafter Yoo).
Regarding claims 1, 6, 11, 16, Yoo discloses a method (figs. 1 and 2) in UE (115,215), base station (105,205) for wireless communications (100), comprising: 
receiving a first radio signal, the first radio signal being transmitted by a first antenna port group( Abstract, [0009], [0073], which recites the first base station 205 transmits the first signal radio to UE 215 using first antenna subset port ) ; 
receiving first information( Abstract, [0009], [0073], which recites receiving the first information ); and 
performing a first access detection to determine whether an uplink transmission is performed at a first time on a first sub-band(Abstract, [0009], which recites accessing shared radio frequency spectrum band by selecting a subset of antennas associated with a wireless communication device for transmission that pass an access procedure);
 if so, transmitting a second radio signal by a second antenna port group at the first time on the first sub-band (Abstract, [0009], which recites procedure for each of two or more subsets of antennas available to the wireless communication device, and those subsets of antennas that pass the LBT procedure may be selected for transmissions during the associated time period); if not, dropping transmission of a second radio signal at the first time on the first sub-band(Abstract, [0009], which recites not selecting other antennas that do not pass the access procedure considered as dropping  transmission of a second radio signal at the first time on the first sub-band as claimed by the instant application) ;
a first receiving parameter group is used for receiving the first radio signal, and a second receiving parameter group is used for generating the second antenna port group(Abstract, [0009]-[0010], which recites the method may include performing a first access procedure for access to a shared radio frequency spectrum band during a time period using a first subset of antennas of a base station, performing a second access procedure for access to the shared radio frequency spectrum band during the time period using a second subset of antennas of the base station different from the first subset, identifying that the first subset of antennas can access the shared radio frequency spectrum band based at least in part on performing the first access procedure, and accessing the shared radio frequency spectrum band using the first subset of antennas); the first receiving parameter group and the second receiving parameter group both belong to a first receiving parameter space, and the first information and the first receiving parameter group are used together for determining the first receiving parameter space([0060]-[0069], [0094]-[0096], which recites  base station antennas may be located within one or more base station antenna arrays. One or more base station antennas or base station antenna arrays may be co-located at an antenna assembly, such as an antenna tower. Additionally or alternatively, base station antennas or base station antenna arrays associated with a base station 105 may be located in diverse geographic locations).  
as shown on fig.8 and described on ( [0120]), Yoo  discloses a UE having first receiver(810) and first transceiver (830). Yoo further discloses a base station (Fig. 9) and ([0126]) having second receiver (910) and second transmitter (930) as claimed on claims 11, and 16.
Yoo does not explicitly disclose wherein the first antenna port group comprises a positive integer number of antenna port(s), and the second antenna port group comprises a positive integer number of antenna port(s).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the first antenna port group comprises a positive integer number of antenna port(s), and the second antenna port group comprises a positive integer number of antenna port(s) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 2, 7,12,17,Yoo discloses the method according to claim 1, comprising: determining the second receiving parameter group out of K1 receiving parameter groups, K1 being a positive integer greater than 1; wherein each of the K1 receiving parameter groups belongs to the first receiving parameter space([0010]-[0019], [0055]).  
Regarding claims 3, 8,13,18,Yoo discloses the method according to claim 2, comprising: receiving K radio signals, K being a positive integer greater than 1; herein, the K radio signals are respectively transmitted by K antenna port groups, and K receiving parameter groups are respectively used for receiving the K radio signals; any receiving parameter group among the K1 receiving parameter groups different from the first receiving parameter group is one of the K receiving parameter groups; or, in the first receiving parameter space, the UE determines the K1 receiving parameter groups by itself([0010]-[0019], [0055]).    
Claims 2-5, 9-10, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Nishikawa et al. (US Application 2016/0069980, hereinafter Nishikawa).
Regarding claims 4, 9,14,19,Yoo discloses the method according to claim 1 as addressed above, except  wherein the first information is used for determining a first threshold, and the first receiving parameter group and the first threshold are used together for determining the first receiving parameter space.  
However, Nishikawa teaches the first information is used for determining a first threshold, and the first receiving parameter group and the first threshold are used together for determining the first receiving parameter space([0061]-[[0069],[0072]). 
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nishikawa with the teaching of Yoo by using the above features such as the first information is used for determining a first threshold, and the first receiving parameter group and the first threshold are used together for determining the first receiving parameter space as ([0070]).
Regarding claims 5,10,15,20, Yoo discloses the method according to claim 1 as addressed above, except  wherein a correlation coefficient between any receiving parameter group in the first receiving parameter space and the first receiving parameter group is not lower than the first threshold. or, a deviation between a first reference receiving quality and a receiving quality obtained by adopting any receiving parameter group in the first receiving parameter space to receive a downlink radio signal is not greater than the first threshold, the first reference receiving quality being a receiving quality obtained by adopting the first receiving parameter group to receive the downlink radio signal; or, a deviation between a second reference receiving quality and a given receiving quality is not greater than the first threshold, the second reference receiving quality is a receiving quality obtained by adopting a reference transmitting parameter group to transmit an uplink radio signal, and the given receiving quality is a receiving quality obtained by adopting a given transmitting parameter group to transmit the uplink radio signal; the first receiving parameter group is used for generating the reference transmitting parameter group, and any receiving parameter group in the first receiving parameter space is used for generating the given transmitting parameter group.  
 
However, Nishikawa teaches a correlation coefficient between any receiving parameter group in the first receiving parameter space and the first receiving parameter group is not lower than the first threshold. or, a deviation between a first reference receiving quality and a receiving quality obtained by adopting any receiving parameter group in  ([0061]-[[0069],[0072]). 
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nishikawa with the teaching of Yoo by using the above features such as a correlation coefficient between any receiving parameter group in the first receiving parameter space and the first receiving parameter group is not lower than the first threshold. or, a deviation between a first reference receiving quality and a receiving quality obtained by adopting any receiving parameter group in the first receiving parameter space to receive a downlink radio signal is not greater than the first threshold, the first reference receiving quality being a receiving quality obtained by adopting the first receiving parameter group to receive the downlink radio signal; or, a deviation between a second reference receiving quality and a given receiving quality is not greater than the first threshold, the second  as taught by Nishikawa for the purpose of improving the quality of antennas section([0070]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endo et al. (US Application 2013/0111538).
Hsieh et al. (US Application 2012/0179638).
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461